Exhibit 10.1

[commitletterx1x1.jpg]


    March 19, 2008       Borders Group, Inc.     100 Phoenix Drive     Ann
Arbor, MI 48108       Attention:  Mr. George L. Jones,    
                 President and Chief Executive Officer    


COMMITMENT LETTER

Ladies and Gentlemen:

               We write in response to your request for a non-exclusive
financing commitment from Pershing Square Capital Management, L.P., on behalf of
one or more of its managed funds or affiliates of such managed funds (“Pershing
Square”) to (i) provide a senior secured term loan facility for up to
$42,500,000 (the “Term Loan Facility”) to Borders Group, Inc. (the “Company”)
and (ii) make an offer to purchase (the “Purchase Offer”) the Company’s business
in Australia, New Zealand and Singapore, which consists of Borders Australia
Pty. Ltd, Borders New Zealand Limited and Borders Pte., Ltd (Singapore) and
their subsidiaries (the “Oceania/Singapore Business”), and the Company’s United
Kingdom business which includes Paperchase Products Ltd and its subsidiaries and
the Company’s 17% equity interest in Bookshop Acquisitions Ltd (the “UK
Business”, and together with the Oceania/Singapore Business, the “Foreign
Businesses”) for an aggregate cash price of $125,000,000 (less any attributable
indebtedness for borrowed money of the Foreign Businesses). You have informed us
that

--------------------------------------------------------------------------------

the proceeds of the Term Loan Facility and any future sale under the Purchase
Offer would be used (a) to pay fees and expenses associated with the
Transactions (as defined below), (b) in the case of the sale under the Purchase
Offer, to prepay the Term Loan and (c) to the extent of remaining proceeds, for
working capital and general corporate purposes.

Our Commitment

               Pershing Square is pleased to inform you of its commitment to
provide 100% of the Term Loan Facility and of its commitment to enter into the
Purchase Offer, subject to the terms and conditions set forth in this letter,
the summary of proposed terms and conditions for the Term Loan Facility attached
as Exhibit A (the “Term Loan Term Sheet”), the summary of proposed terms and
conditions of the Purchase Offer attached as Exhibit B (the “Purchase Offer Term
Sheet”) and the summary of proposed terms and conditions of the Warrant
Agreement (defined below) attached as Exhibit C (the “Warrant Agreement Term
Sheet”, together with the Term Loan Term Sheet, the Purchase Offer Term Sheet
and this letter, the “Commitment Letter”). The Term Loan Facility (together with
all related security agreements and other documents), the Purchase Offer
(together with the related definitive stock purchase agreement) and the Warrant
Agreement are collectively referred to herein as the “Definitive Agreements” and
the transactions they contemplate are referred to herein as the “Transactions”.

Syndication of Term Loan Facility

               Pershing Square reserves the right, prior to or after execution
of the definitive credit documentation for the Term Loan Facility, to syndicate
all or part of the Term Loan Facility to one or more lenders (each, a “Lender”)
that will become parties to such definitive credit documentation pursuant to a
syndication to be managed by Pershing Square, provided that the commitment of
Pershing Square hereunder will not be reduced by any such syndication prior to
the execution of definitive credit documentation. Pershing Square, in
consultation with the Company, will manage all aspects of any syndication,
including decisions as to the selection of institutions to be approached and
when they will be approached (which institutions shall be selected with the
consent of the Company, which consent shall not be unreasonably withheld), when
their commitments will be accepted, which institutions will participate, the
allocation of the commitments among the Lenders, and the amount and distribution
of fees among the Lenders.

               Successful syndication will require active cooperation. Each
party hereto agrees that the Company and its subsidiaries (each, a “Company
Party”) and their respective officers, directors, employees, accountants and
advisors (each a “Company Representative”) will reasonably assist Pershing
Square actively and diligently to achieve a syndication that is satisfactory to
Pershing Square, including without limitation by: (a) providing Pershing Square,
the Lenders and potential Lenders with such information, as and when such
information becomes available, as Pershing Square determines is reasonably
necessary to complete syndication, including without limitation business and

- 2 -

--------------------------------------------------------------------------------

financial information, projections and evaluations, (b) assisting us in the
preparation of a customary information memorandum and other materials about the
Term Loan Facility, the Company and the Company Parties, (c) using commercially
reasonable efforts to make the senior management of the Company available to
attend and make presentations regarding the business and prospects of the
Company and its subsidiaries at meetings with Lenders or potential Lenders, (d)
using commercially reasonable efforts to ensure that any syndication efforts
benefit materially from existing lending and investment banking relationships of
the Company and (e) hosting, with Pershing Square, of one or more meetings with
potential Lenders upon reasonable advance notice and on a reasonable number of
occasions.

               The Company will be solely responsible for the contents of all
information (the “Company Information”) that has been or will hereafter be made
available by or on behalf of any Company Party or Company Representative to
Pershing Square, any Lender or any of their respective affiliates in connection
with the Term Loan Facility and acknowledges that Pershing Square and other
Lenders will be using and relying upon the Company Information without
independent verification thereof.

Conditions to Our Commitment

               Our commitment to enter into the Definitive Agreements and other
obligations arising under or relating to this Commitment Letter are made in
reliance on and are subject to the satisfaction or waiver by us in our sole
discretion of the following conditions as of the Closing Date (as defined in the
Term Loan Term Sheet): (a) compliance by the Company Parties with the terms of
this Commitment Letter at all times prior to the Closing Date, (b) the
negotiation and execution and delivery of definitive documentation with respect
to each of the Definitive Agreements and each of the Transactions in form and
substance consistent with this Commitment Letter and otherwise reasonably
acceptable to us, (c) the absence of a material adverse effect on the business,
financial condition or results of operations of the Company and its
subsidiaries, taken as a whole, from the date hereof, (d) no issuance of
additional debt, equity or related financial instruments (other than borrowings
under the Existing Facility or exercises or grants under employee plans in the
ordinary course of business) by the Company or its subsidiaries without the
consent of Pershing Square, (e) confirmation that no amendments with respect to
employment agreements, change of control severance agreements, equity
compensation plans or other compensation arrangements or plans are required to
avoid the Transactions triggering change of control, severance, accelerated
payment or funding, increased potential severance or similar payments or rights
(assuming the Warrants are only issued as Cash Settled Warrants as defined in
Exhibit C), (f) our approval, not to be unreasonably withheld or delayed, of the
text of your public announcement of the Transactions and the Company’s plan to
pursue strategic alternatives, (g) approval of your acceptance of this
Commitment Letter and the entering into of the Definitive Agreements and the
Transactions by a majority of the disinterested directors of the Company and the
determination of such directors, after receiving advice from the Company’s
financial and legal advisors, that the Transactions, taken as a whole,

- 3 -

--------------------------------------------------------------------------------

are not less favorable to the Company than would be negotiated at arm’s-length
and are in the best interests of the Company and its stockholders who are not
affiliated with Pershing Square, (h) the approval of the terms of the
Transactions by Required Lenders under the Existing Facility, (i) receipt of
such customary legal opinions, officers certificates, evidence of authority,
good standing, incumbency and similar closing documents as we may reasonably
request and (j) all the conditions to the effectiveness and funding of the Term
Loans described in the Term Loan Facility Term Sheet.

Expenses and Indemnification

               In further consideration of this Commitment Letter and
recognizing that in connection herewith Pershing Square and its affiliates are
incurring costs and expenses, the Company agrees to reimburse Pershing Square
and its affiliates on request from time to time (promptly upon presentation of
invoices specifying the costs and expenses so incurred) for all reasonable fees
and expenses, up to $5,000,000, incurred in connection with this Commitment
Letter, the Term Loan Facility, the Purchase Offer and the Warrant Agreement and
the Transactions (including without limitation reasonable fees and expenses of
one counsel and of consultants and advisors, filing and recording fees and costs
and expenses of due diligence, syndication efforts, environmental,
transportation, duplication, messenger services, appraisal, audit and electronic
reporting) (the “Expenses”), whether or not the Term Loan Facility, the Purchase
Offer or the Warrant Agreement become effective or definitive documents are
executed. The Company also agrees to pay all costs and expenses we and our
affiliates incur in connection with the enforcement of any rights and remedies
hereunder.

               In the event there is no Closing, the Company also agrees to
indemnify and hold harmless Pershing Square, the Lenders, their respective
accountants, attorneys, advisors, consultants, agents, affiliates and
representatives and each director, officer, employee and partner thereof (each
an “Indemnified Person”) from and against any and all third party actions,
suits, proceedings (including any investigations or inquiries), claims, losses,
costs, damages, liabilities or expenses of any kind or nature whatsoever that
may be incurred by or asserted against or involve any such Indemnified Person as
a result of or arising out of or related to this Commitment Letter or any of the
Definitive Agreements or Transactions, or the use of the proceeds thereof. The
Company further agrees to reimburse each Indemnified Person upon demand for any
legal or other expenses incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including without
limitation any inquiry or investigation) or claim (whether or not Pershing
Square or any such other Indemnified Person is a party to any action or
proceeding out of which any such expenses arise). Notwithstanding the foregoing,
the Company’s obligation to indemnify any Indemnified Person hereunder does not
extend to any loss, claim, damage, expense or liability to the extent of a final
and non-appealable determination by a court of competent jurisdiction that such
loss, claim, damage, expense or liability arose directly from such Indemnified
Person’s gross negligence or willful misconduct. No Indemnified Person will be
responsible or liable to the Company, or any other person, for any
consequential, special, lost profits, punitive or

- 4 -

--------------------------------------------------------------------------------

similar damages that may be alleged as a result of this Commitment Letter. In
the event of a Closing, the Definitive Agreements will provide for customary
indemnification.

Other Activities of Pershing Square

               As you know, Pershing Square and certain of its affiliates are
engaged, either directly or through its affiliates, in various activities,
including securities trading, investment management, financing and financial
planning. In the ordinary course of these activities, Pershing Square and its
affiliates may actively trade the debt and equity securities (or related
derivative securities) of the Company and other companies which may be the
subject of the arrangements contemplated by this letter for their own account
and for the accounts of others and may at any time hold long and short positions
in such securities. Pershing Square and its affiliates may also co-invest with,
make direct investments in, and invest or co-invest client monies in or with
funds or other investment vehicles managed by other parties, and such funds or
other investment vehicles may trade or make investments in securities or other
debt obligations of the Company or other companies which may be the subject of
the arrangements contemplated by this Commitment Letter.

               Pershing Square and its affiliates may have economic interests
that conflict with those of the Company. You agree that we will act under this
letter as an independent contractor and that nothing in this Commitment Letter
or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any of Pershing Square
or its affiliates on the one hand and, on the other, the Company or any of its
stockholders or affiliates. You acknowledge and agree that (i) the transactions
contemplated by this Commitment Letter are arm’s-length commercial transactions
between Pershing Square and its affiliates on the one hand, and you, on the
other, (ii) in connection therewith and with respect to the process leading to
such transaction each of Pershing Square and its affiliates is acting solely as
a principal and not the agent or fiduciary of the Company or its management,
stockholders, creditors or any other person, (iii) none of Pershing Square
and/or its affiliates has assumed an advisory or fiduciary responsibility in
favor of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether any of Pershing Square or its
affiliates has advised or is currently advising the Company or its subsidiaries
on other matters and irrespective of the activities of employees of Pershing
Square as directors of the Company or in any other capacity) and has not assumed
any other obligation to the Company or its subsidiaries except the obligations
expressly set forth in this Commitment Letter and (iv) the Company has consulted
its own legal and financial advisors to the extent it deemed appropriate. You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to all of the transactions contemplated herein
and the process leading thereto. You agree that you will not claim that any of
Pershing Square or its affiliates has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to you or any subsidiary of the
Company, whether in connection with such transactions or the process leading
thereto. In addition, we may employ the services of

- 5 -

--------------------------------------------------------------------------------

our affiliates in providing certain services hereunder and may exchange with
such affiliates information concerning the Company and other companies that may
be the subject of this arrangement, and such affiliates will be entitled to the
benefits afforded to us hereunder. Nothing herein shall negate any fiduciary
duties owed by law by any director of the Company.

               In addition, please note that none of Pershing Square or its
affiliates provides any accounting, tax or legal advice.

Public Announcement

               Prior to the Closing Date, neither Pershing Square nor the
Company shall issue any press release or make any public statement concerning
this Commitment Letter or the Transactions unless the releasing party provides a
written copy to the other parties and allows such parties the opportunity to
review and comment on any such disclosure.

Alternative Transactions

               The Company will promptly inform Pershing Square of any written
or oral proposal or indication of interest it receives from any person prior to
the Closing Date with respect to a transaction (an “Alternative Transaction”)
that is an alternative to any of the Transactions (other than a proposal or
indication of interest that is solely with respect to a sale of assets of the
Company, a sale of stock or assets of a subsidiary of the Company, a sale of the
Company as a whole or an amendment to the Existing Credit Facility that does not
increase its committed amount), identify the parties involved and the material
proposed or indicative terms and thereafter keep Pershing Square reasonably
informed about the status and material changes in proposed terms thereof. The
Company agrees that it shall not enter into any definitive agreement with
respect to any Alternative Transaction unless (a) it has received a bona fide
proposal for an Alternative Transaction that a majority of the disinterested
directors of the Company has determined is reasonably capable of being
implemented and, as implemented, would be more favorable to the Company than the
Transactions, taking into account the circumstances of the Company and any risks
or delay associated with the Alternative Transactions and the Transactions, (b)
the Company shall have informed Pershing Square of such determination of the
disinterested directors and shall have provided to Pershing Square at least two
business days thereafter to modify its commitment to enter into the Transactions
and (c) Pershing Square has failed to modify its commitment such that, in the
judgment of a majority of the disinterested directors of the Company, the
Alternative Transaction continues to be more favorable to the Company than the
Transactions taking into account the circumstances of the Company and any risks
or delay associated with the Alternative Transaction and the Transactions. In
the event that Pershing Square does not modify the Transaction as provided in
clause (d) above, the Company may proceed to consummate the Alternative
Transaction on substantially the terms proposed, provided that the Company shall
not agree to any material change to the terms of the Alternative Transaction
that is adverse to the Company unless it provides Pershing Square one

- 6 -

--------------------------------------------------------------------------------

business day in which to modify its commitment and the Alternative Transaction
continues to be more favorable to the Company than the Transactions taking into
account Pershing Square's modifications.

Termination of Our Commitment

               Once accepted, Pershing Square’s commitment to provide the Term
Loan Facility and to enter into the Purchase Offer and other obligations under
this Commitment Letter will terminate on the earlier of (a) April 4, 2008,
unless all of the Definitive Agreements are executed and are delivered and all
the related conditions precedent are satisfied on or before such date or (b) 5
business days after our written notice to the Company of material non-compliance
by any Company Party with the terms of this Commitment Letter, which has not
been cured.

               Your and our obligations under the sections of this letter
entitled “Expenses and Indemnification” and “Other Activities of Pershing
Square”, and, to the extent applicable, “Governing Law and Jurisdiction” and
“Miscellaneous” will survive the termination of our commitment and obligations
(it being understood that the reimbursement and indemnification provisions
contained herein shall be superseded by the reimbursement and indemnification
provisions contained in the definitive financing documentation when such
documentation becomes effective).

Governing Law and Jurisdiction

               THIS COMMITMENT LETTER WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

               To the fullest extent permitted by applicable law, each party
hereto hereby irrevocably and unconditionally (a) submits to the exclusive
jurisdiction of any New York State or United States Federal court sitting in the
Borough of Manhattan, The City of New York in any claim, action, suit or
proceeding arising out of or relating to this Commitment Letter or any matters
contemplated hereby or thereby, (b) agrees that all claims in such proceeding
may be decided in such court and (c) waives any objection it may now or
hereafter have to the laying of venue in any such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum. Each party hereto agrees that a final judgment in any such proceeding
will be conclusive and may be enforced in other jurisdictions.

               EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY CLAIM, ACTION,
SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS COMMITMENT LETTER, THE FEE
LETTER OR ANY MATTERS CONTEMPLATED HEREBY OR THEREBY.

- 7 -

--------------------------------------------------------------------------------

               Each party hereto has agreed as a material term that, to the
fullest extent permitted by New York law, no party hereto will be liable for any
special, consequential or similar damages relating to this Commitment Letter or
the transactions contemplated hereby or thereby or on any cause of action based
on promissory estoppel, detrimental reliance or a similar theory of relief, in
each case regardless of whether or not damages or reliance was foreseeable.

Miscellaneous

               This Commitment Letter sets forth your and our entire
understanding with respect to the subject matter herein and supersedes all
existing agreements concerning the subject matter hereof. This Commitment Letter
may be modified or waived only pursuant to an instrument in writing executed by
or on behalf of each party hereto. Your rights and obligations under this
Commitment Letter may not be assigned without the consent of Pershing Square,
and any purported assignment made without such consent will be void. If any
provision of this Commitment Letter is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Commitment Letter will not in
any way be affected or impaired thereby.

               If you are in agreement with the foregoing, please sign and
return to Pershing Square the enclosed copy of this Commitment Letter to
Pershing Square at the address or pursuant to the wire instructions set forth
below, on or prior to March 19, 2008, New York time. Delivery of an executed
counterpart of this Commitment Letter by facsimile, telecopier or electronic
mail will be as effective as delivery of a manually executed counterpart. This
Commitment Letter may be executed in any number of separate counterparts, each
of which will be an original and all of which, taken together, will constitute a
single instrument.

[signatures on following page]

- 8 -

--------------------------------------------------------------------------------

               We are pleased to deliver this Commitment Letter and look forward
to working with you to consummate the Transactions.

    Very truly yours,           PERSHING SQUARE CAPITAL MANAGEMENT, L.P.      
By:  PS Management GP, LLC, its General Partner         By:  /s/ William A.
Ackman     Name:  William A. Ackman, Managing Member           Agreed to and
accepted this     19th day of March, 2008       BORDERS GROUP, INC.         By: 
/s/ George L. Jones     Name: George L. Jones     Title: President and Chief
Executive Officer    


- 9 -

--------------------------------------------------------------------------------

EXHIBIT A

     SUMMARY OF TERMS AND CONDITIONS
$42.5 MILLION SENIOR SECURED TERM LOAN FACILITY

Borrower:   Borders Group, Inc. (the “Company” or the     “Borrower”).      
Guarantors:   All obligations under the Term Loan Facility     would be
unconditionally guaranteed by each     subsidiary that is a guarantor under the
    Company’s Second Amended and Restated     Multicurrency Revolving Credit
Agreement,     dated as of July 31, 2006, as amended (as of the     date hereof,
the “Existing Facility”).     Administrative Agent:   Pershing Square or its
designee (the     “Administrative Agent”).     Collateral Agent:   Pershing
Square or its designee (the “Collateral     Agent” and, together with the
Administrative Agent, the “Agents”).          Lenders:   Pershing Square and/or
its permitted assignees     (each, a “Lender” and collectively, the    
“Lenders”).       Closing Date:   The date on or before April 4, 2008 on which
the     borrowings under the Term Loan Facility are     made (the “Closing
Date”).     Loan:   A senior secured term loan facility in an amount     not to
exceed $42,500,000 (the “Term Loan     Facility” and the loan thereunder, the
“Term     Loan”).       Availability:   The Term Loan would be fully funded at
the     Closing Date and amounts repaid would not be able to be reborrowed.     
    Maturity:   The maturity date of the Term Loan Facility     would be January
15, 2009 (the “Maturity     Date”). The outstanding principal balance of the    
Term Loan will be due and payable on the


--------------------------------------------------------------------------------

    Maturity Date.       Use of Proceeds:   Proceeds of Term Loan borrowed on
the Closing     Date would be used to (a) pay fees and expenses     associated
with the Transactions and (b) to the     extent of remaining proceeds, for
working capital     and general corporate purposes.   Security:   The Term Loan
Facility would be secured by a     first-priority, perfected security interest
in a     number of shares of the capital stock of     Paperchase Products Ltd
and related proceeds     and distributions (the “Pledged Shares”), or    
equivalent interest in U.K. holding companies,     with a fair market value as
pledged as of the     Closing Date equal to $43.8 million.       The Pledged
Shares would be free and clear of     other liens, claims and encumbrances, and
    delivered to the Collateral Agent in certificated     form with transfer
powers.   Interest:   The Term Loan would bear interest at a rate per     annum
equal to 12.5% per annum, calculated on a     365/366 day basis.          
During the continuance of any Event of Default,     the margin applicable to all
loans would be     increased by an additional 2.0% per annum.       Interest in
respect of the Term Loans would be     payable monthly in arrears in cash on
payment     dates to be agreed.   Interest would also be     payable at the time
of repayment of any loans and     at Maturity.           Customary gross-up
provisions for withholding     taxes will apply.       Fees:   2.25% of the
initial maximum principal amount     of the Term Loan fully-earned and due and  
  payable in cash to the initial Lender for its own     account on the Closing
Date as a condition to the     effectiveness of the Term Loan Facility.      
2.25% of the principal of the Term Loan as and


--------------------------------------------------------------------------------

    when repaid, due and payable in cash to the     initial Lender for its own
account on the date of     repayment as a condition to the effectiveness of    
such repayment.1   Mandatory Prepayments:   Mandatory prepayments from 100% of
the net     cash proceeds of any disposition of any direct or     indirect
interest in the Paperchase Businesses (as     defined below) and 100% of the net
proceeds of     any Specified Transactions (as defined in     “Covenants” below)
made from the Paperchase     Businesses outside of the ordinary course of    
business.       Voluntary prepayments of the Term Loan would     be permitted,
in whole or in part, without   premium or penalty.    Conditions:   The
effectiveness of this Term Loan Facility     would be conditioned upon (a) the
final terms and     conditions of the Term Loan Facility and the     pledge of
the Pledged Shares being in customary     and reasonable form consistent with
the terms set     forth herein, (b) the satisfaction or waiver of     customary
and reasonable legal, documentary and     other conditions precedent to
effectiveness and     funding of the Term Loan Facility, (c)     confirmation
that the Pledged Shares shall entitle     their holder to the expected
proportional interest     in Paperchase Products Ltd, its subsidiaries and    
their respective assets and businesses (the     “Paperchase Businesses”) free
and clear of     material liabilities relating to the Company and     its
subsidiaries (other than liabilities to the extent     relating to the
businesses of Paperchase Products     Ltd and its subsidiaries) and (d) the
conditions set     forth in the Commitment Letter under the caption    
“Conditions to Our Commitment”.   Representations and   The final documentation
would contain (a)


1      As an alternative, Pershing Square may elect to receive all or part of
the payments with regards to the Term Loan Facility as original issue discount
that would be payable upon maturity or to make other changes to the economic
terms of the Term Loan Facility, so long as the economic effect to the Company
is no less favorable than the proposal set forth above.  

--------------------------------------------------------------------------------

Warranties:   representations and warranties with the same     effect as the
representations and warranties in the     Existing Facility and (b) reasonable
and     customary representations and warranties relating     to the Paperchase
Business, in each of case (a)     and (b), subject to customary and reasonable  
  exceptions and materiality qualifications.       Covenants:   The final
documentation would contain (a)     affirmative and negative covenants
applicable to     the Credit Parties and their subsidiaries with the     same
effect as the covenants in the Existing     Facility (except that there would be
no financial     covenants), subject to customary and reasonable     exceptions
and materiality qualifications, and (b)     limitations on the disposition of
the Paperchase     Business (other than as a whole) and transactions     by or
affecting the Paperchase Business or the     Company’s interests therein outside
of the     ordinary course of business, provided that the     Term Loan Facility
will not prohibit dividends or     distributions, loans, advances or other
payments,     transfers or distributions (such transactions,     “Specified
Transactions”) outside of the ordinary     course of business to the extent a
prohibition of     such Specified Transactions would violate     Section 9.14 of
the Existing Facility.       Events of Default:   The final documentation would
contain     customary and reasonable events of default (a)     with the same
effect as the events of default in     the Existing Facility, subject to
customary and     reasonable exceptions and materiality     qualifications and
notice, cure and grace periods,     and (b) with respect to any failure of the
security     interest in the Pledged Shares to be valid,     enforceable and
fully perfected.           Expenses:   The Credit Parties would pay all of the
initial     Lender’s out-of-pocket costs, including without     limitation the
fees and expenses of Sullivan &     Cromwell LLP and Blackstone Advisory
Services     L.P., incurred in connection with the     Transactions.            
   


--------------------------------------------------------------------------------

Indemnity:   The Credit Parties would indemnify and hold     harmless each
Lender, Agent and their respective     affiliates, officers, directors,
employees, agents     and advisors from third party claims and losses    
relating to any of the Transactions on terms     customarily contained in loan
documentation for     similar secured financings.   Governing Law:   New York.


--------------------------------------------------------------------------------

EXHIBIT B

SUMMARY OF TERMS AND CONDITIONS
US$125 MILLION PURCHASE OFFER

Seller:   Borders Group, Inc. (the “Company” or the     “Seller”).   Buyer:  
Pershing Square (the “Buyer”).   Purchase Offer:   Subject to the satisfaction
of the conditions     precedent set forth herein, at the election of the    
Seller, the Buyer agrees to enter into a definitive     stock purchase agreement
(to be promptly agreed     and attached as an exhibit to the Purchase Offer)    
to purchase 100% of the capital stock of the following companies:         • 
Company’s business in Australia, New     Zealand and Singapore, which consists
of     Borders Australia Pty. Ltd, Borders New     Zealand Limited and Borders
Pte., Ltd     (Singapore) and their subsidiaries (the     “Oceania/Singapore
Business”), and       •  Paperchase Products Ltd and its     subsidiaries and
the Company’s 17%     equity interest in Bookshop Acquisitions     Ltd (the “UK
Business”)       (together, the “Subject Companies”), or, at the     option of
the Company, the UK Business alone or     together with the Company’s business
in     Singapore (the “Alternative Sale Transaction”)       Pershing Square may
designate an affiliate to     perform its obligations hereunder, provided it is
    not released from such obligations.   Price:   $125 million in the aggregate
in cash for all the     capital stock of all of the Subject Companies, $55    
million for the UK Business or $57.5 million for     the UK Business and the
Company’s business in     Singapore, as the case may be, minus attributable    
indebtedness for borrowed money. The first


--------------------------------------------------------------------------------

    proceeds from payment of the purchase price, net     of expenses, will be
applied to prepay the     outstanding balance of the Term Loan and related    
amounts due under the Term Loan Facility.     Intercompany receivables and
payables     (excluding indebtedness for the provision of     goods and
services) will be eliminated in a     manner that is tax-efficient for both
parties. It is     understood that there would be an increase to the    
purchase price to reflect the after-tax benefit to     Buyer to the extent cash
remains with the Subject     Companies as of the Closing Date.       Term:  
Purchase to be consummated on or prior to     January 15, 2009.          
Exercise:   Requires 10 business day irrevocable written     notice by Seller to
Buyer.           Conditions:   The stock purchase agreement would include    
customary and reasonable conditions relating to     the Subject Companies, the
stock purchase, the     Seller, and material legal and regulatory matters.    
In addition, the Buyer’s obligations also would be     subject to the following
additional conditions:         (a)       the Seller representing that (i) it has
used                    reasonable commercial efforts to find third    
             party buyers for the Subject Companies for a                 
purchase price in excess of the purchase                  price pursuant to the
Purchase Offer and                  (ii) a majority of the independent directors
                 of the board of the Seller, after receiving                 
advice from financial and legal advisers, has                  concluded that
the sale of the Subject                  Companies to the Buyer is fair to and
in the                  best interests of the Seller and its                 
stockholders not affiliated with Pershing                  Square;              
(b)       operation of the Subject Companies and                  their
businesses, working capital and                  commercial relationships in the
ordinary                  course of business in all material respects    
             and in accordance with interim governance


--------------------------------------------------------------------------------

             restrictions customary for arm’s-length stock              purchase
agreements for similar companies;     (c)       compliance with agreed
procedures for the              provision of material information about the
             Subject Companies on an ongoing business,              including
without limitation the right of the              Buyer in its capacity as Buyer
to appoint a              single board observer with respect to the             
board of directors or similar governing body              of each Subject
Company from and after the              Closing Date; and     (d)       no
breach of the Company’s obligations              under the Warrant Agreement.


--------------------------------------------------------------------------------

EXHIBIT C

SUMMARY OF TERMS AND CONDITIONS
WARRANTS

Issuer:   Borders Group, Inc. (the “Company”).   Number of Shares:   Warrants
convertible into a number of shares of     common stock equal to 19.99% of
fully-diluted     shares (as adjusted to exclude unexercised     warrants and
options issued in the ordinary     course of business under employee benefit
plans).       Warrants would be fully earned and vested on the     Closing Date.
  Exercise Price:   Subject to anti-dilution adjustments, $7.00.   Term:   7.5
years.   Change of Control   Holders would have customary protections upon
Protection:   a change in control (definition to be reasonably     acceptable to
Pershing Square) including (a) in     the case of a merger for US-listed public
stock,     the right to convert into warrants on merger     consideration unless
the Company elects (at the     Company’s option) to settle the Warrants for cash
    and (b) in the case of any other change of control     transaction or a
de-listing, a mandatory cash     settlement. In either case (a) or (b), the cash
    settlement price would be determined by a     financial institution chosen
by the parties based     on its leading equity derivatives trading expertise    
and using standard option pricing models, such as     Black-Scholes, taking into
account the intrinsic     and option value of the Warrants, but assuming    
annualized volatility of 35% over the Warrant’s     remaining term. If the
parties are unable to agree     on a financial institution, each party will
appoint     a leading financial institution in New York City     and these two
dealers will appoint a third to     establish the cash settlement price.


--------------------------------------------------------------------------------

Transferability:   Freely transferable, subject to securities law    
restrictions, and benefiting from customary     demand and piggy-back
registration rights with     respect to the Warrants and the shares underlying  
  the Warrants.               Anti-Dilution Protection:   Full anti-dilution
protection, including     preservation of right to convert into 19.99% of    
fully-diluted outstanding common stock at all     times (as adjusted to exclude
(x) warrants and     options issued in the ordinary course under     employee
benefits plans and any common stock     issued in the future upon exercise of
such     warrants and options and (y) the issuance of     restricted stock and
restricted stock units in the     ordinary course under employee benefits plans
    and common stock issued in the future in     settlement of any restricted
stock units), full-     ratchet adjustment to exercise price for future    
issuances (other than ordinary course issuances of     equity interests under
employee benefit plans),     adjustments to compensate for value of all cash    
dividends and distributions and payment of all     non-cash dividends or
distributions on an as-     converted basis. In the case of (i) all Warrants    
outstanding after a merger for US-listed public     stock in a company with a
market capitalization     of over $1 billion or (ii) Warrants no longer    
beneficially held by Pershing Square, such     Warrants will have only customary
anti-dilution     protections, including institutional weighted     average
method adjustments to the exercise price     for future issuances (subject to
customary     exceptions), and adjustments to compensate for     the value of
dividends and distributions.   Cash Settled Election:   Pershing Square will
elect prior to the Closing     Date the proportion of Warrants to be held in the
    form of Warrants that may be settled by the     applicable Pershing Square
entity solely for cash     (“Cash Settled Warrants”). In addition, the    
Warrant Agreement would provide that (a) prior     to shareholder approval of
the issuance of shares     on exercise of the Warrants (as required by     NYSE
shareholder approval policy) or (b) to the


--------------------------------------------------------------------------------

    extent necessary to stay below 35% beneficial     ownership and avoid an
Event of Default (for     Change in Control) under the Existing Facility     and
avoid material change of control triggers in     existing annual incentive
plans, the Warrants held     by Pershing Square would cease to be exercisable  
  for shares and instead be Cash Settled Warrants.     The Company will take
such commercially     reasonable actions as Pershing Square may     reasonably
request from time to time to maximize     the number of Warrants exercisable for
shares     that Pershing Square may hold in a manner     consistent with the
foregoing requirements and     applicable anti-takeover and other laws,
including     the obligation to call special meetings of     shareholders as
Pershing Square may reasonably     request until the shareholder approval has
been     received and the obligation to amend the annual     incentive plans to
permit exercise of the Warrants     for shares by no later than February 2,
2009. Any     Cash Settled Warrants no longer held by Pershing     Square or its
affiliates, will, at Pershing Square’s     option, become Warrants exercisable
for shares     upon transfer, except that the foregoing shall not     apply if
the issuance of shares upon exercise of     the Warrants has not received
shareholder     approval. Certain Protection:   So long as (a) the aggregate
number of shares of     common stock held by Pershing Square including    
Warrants or derivative contracts is at least 15%     and (b) the aggregate
number of Warrants held by     Pershing Square is at least 5%, in each of cases
    (a) and (b) on a fully-diluted basis (excluding     unexercised warrants and
options issued in the     ordinary course of business under employee     benefit
plans), then the Warrant Agreement     would prohibit (a) the implementation of
a poison     pill or similar defenses or (b) the issuance of     preferred stock
or instruments convertible,     exchangeable or exerciseable into preferred
stock     or common stock, in each case without the     consent of Pershing
Square.   Governance Matters:   Pershing Square will agree not to cause the    
change of the control provision of the Existing


--------------------------------------------------------------------------------

Facility to be breached as a result of the exercise of the Warrants or other
action taken by Pershing Square. Pershing Square will further agree that through
the 2009 annual shareholders’ meeting it will not seek to prevent the board of
the Company from maintaining a majority of independent directors and will
condition any material transactions between the Company and Pershing Square on
the receipt of independent director approval. In addition, Pershing Square shall
not sell or transfer shares or Warrants to others (or cash settle its Warrants)
prior to the end of 2008, except after the public announcement of a change of
control or other extraordinary transaction involving the Company.


--------------------------------------------------------------------------------